MEMORANDUM **
Reena Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ dismissal of her appeal from an immigration judge’s denial of *215her applications for asylum and withholding of removal. The I J’s denial was on the basis of adverse credibility findings, and the BIA affirmed those findings. We must affirm unless the record compels a finding that the applicant was credible and is eligible for immigration benefits. Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003); INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
The adverse credibility findings are supported by material inconsistencies in the petitioner’s testimony, including inconsistencies as to the kind of physical abuse to which she was subjected. The IJ and BIA’s decisions are supported by substantial evidence.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *215courts of this circuit except as provided by Ninth Circuit Rule 36-3.